[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 10-10704
                                                              APRIL 12, 2011
                       ________________________
                                                               JOHN LEY
                                                                CLERK
                        Agency No. A095-263-189

MIGUEL ANGEL MARTINEZ,
ALBA ROSA CADAVID DE M, a.k.a.
Alba Rosa Cadavid-De Martinez,

                                                      Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (April 12, 2011)

Before MARTIN, FAY and BLACK, Circuit Judges.

PER CURIAM:
      Colombian natives and citizens Miguel Martinez and his wife, Alba Rosa

Cadavid De M, proceeding pro se, appeal the Board of Immigration Appeals’

(BIA’s) denial of their motion to reconsider a previous BIA order, which in turn

affirmed an Immigration Judge’s (IJ’s) decision finding them ineligible for asylum

and denying their application for withholding of removal under the Immigration

and Nationality Act (INA), 8 U.S.C. §§ 1158, 1231 and denying relief under the

United Nations Convention Against Torture, 8 C.F.R. §§ 1208.16(c), 1208.18.

“We review the BIA’s denial of a motion to reconsider for abuse of discretion.”

Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). Our review is

limited to determining whether there has been an exercise of administrative

discretion and whether the manner in which it was exercised has been arbitrary or

capricious. See Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005)

(explaining the abuse of discretion standard in the context of a motion to reopen).

      “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1103.2(b)(1). A motion to reconsider that merely

reiterates arguments previously presented to the BIA does not substitute

specifying errors of facts or law as required for a successful motion to reconsider.

Calle, 504 F.3d at 1329 (citing 8 C.F.R. § 1103.2(b)(1)).

                                          2
      Martinez’s motion to reconsider failed to identify any errors of fact or law in

the BIA’s prior decision upholding the IJ’s denial of his application. Instead,

Martinez merely reargued he was eligible for withholding of removal and

extraordinary circumstances excused the untimely filing of his asylum application.

Martinez reiterated that the FARC persecuted him because of an imputed political

opinion, and that he faced persecution if he returned to Colombia. Martinez

previously advanced those arguments before the BIA. Therefore, the BIA’s

decision to deny Martinez’s motion was neither arbitrary nor capricious.

Accordingly, we deny Martinez’s petition for review.

      PETITION DENIED.




                                         3